﻿It is timely that we are meeting
here over the next few days to seek ways and means
to prevent and generally manage conflicts. While
it may seem that conflict is perennial and its forms
increasingly destructive, we have the urgent task of
seeking more effective ways to prevent, manage and
solve it. The losses we witness or experience on a
daily basis in terms of human life and devastation are
unacceptable. Moreover, at a time when widespread
poverty robs too many people of the opportunity to
realize their full potential in life, conflict also diverts
us from development. We might ask ourselves why, after decades of
efforts to rein in conflict on a global scale and foster
multilateral cooperation for sustainable peace, the
results are still not where they should be. The reasons
for this are several and multifaceted.
First, we must appreciate that many conflicts arise
when people are, or feel they are, excluded from full
participation in the affairs of their country, particularly
around issues that affect their everyday lives. Even
a cursory look at the conflict hotspots around the
world shows us the dangerous consequences of a
disenfranchised and despondent citizenry. Durable
solutions can come only from an inclusive approach to
both politics and development.
Secondly, thorough analysis of the specific
political and cultural contexts of any given conflict
is key to finding lasting solutions. Too often, the
inclination is to parachute into a situation with ready-
made answers based on a superficial examination of
the conflict’s dynamics, doing considerably more
harm than good, despite good intentions. There is
no one-size-fits-all remedy; these issues are complex
and should be approached as such to arrive at the best
possible outcome.
Thirdly, the links between conflict and
development are often overlooked. If we are looking
for peaceful ways to resolve and prevent conflicts,
promoting development tops the list. The stakes are
high. A civil conflict costs the average developing
country about 30 years of gross domestic product
growth, and violence can easily spill over borders, threatening hard-won progress. Since security and
development cannot be achieved without each other, we
all — from the average citizen to Government leaders
and global institutions like the United Nations — have
to play our roles in order to find inclusive solutions for
lasting peace and prosperity.
Finally, it is increasingly obvious that local or
regional initiatives aimed at resolving conflicts yield
more positive results because those involved have
a deeper understanding of the issues at hand. Their
proximity to the conflict makes them more invested in
a comprehensive resolution and enables the necessary
support for whatever process is agreed upon. We need
to see these initiatives strengthened. We should be
highlighting root causes as we address conflicts.
In the 50 years of our independence and
membership of the United Nations, Rwanda has lived
through conflicts. Our country was destroyed by
political exclusion and subsequent genocide. Over the
past 18 years, we have been able to rebuild the country
through policies that include all citizens in governance
processes and by applying home-grown conflict
resolution and development mechanisms.
While our experience with the United Nations
since becoming a Member has been a mixed one, it
has taken on a positive trajectory in recent years, and
we are optimistic that it will remain there. The history
of how conflicts have been handled in Rwanda, and
indeed in our region, however, shows that improvement
is needed. It is our obligation to point this out not in
order to be critical, but because we subscribe to the
ideals and principles on which the United Nations was
founded. We can and should do better.
Rwanda remains committed to a more effective
United Nations, particularly with respect to its work
towards a more peaceful, just and equitable world. We
will continue to contribute to various programmes for
development and peace, from our role in promoting the
Millennium Development Goals and supporting the
Broadband Commission for Digital Development to our
troops participating in peacekeeping missions. We hope
to contribute and participate even more going forward.
Let me conclude by saying that although the
challenge to better prevent and resolve conflict may
seem daunting, it remains ours to take on. When we see
leaders work with the people in an inclusive manner;
when development can proceed unhindered by conflict;
when regional groupings take greater responsibility in tackling their own issues; and when international
cooperation takes place in a spirit of true partnership,
I believe that the results will speak for themselves
and billions of lives across the globe will improve.
Ultimately, this is what we all should work towards.